DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Stephens, Jr. on April 16, 2021.
The application has been amended as follows: 
1. A semiconductor device structure, comprising:
a) a first semiconductor layer having dopants of a first type; 
b) a second semiconductor layer having said dopants of said first type on said first semiconductor layer, wherein said second semiconductor layer is lightly-doped relative to said first semiconductor layer; 
c) first column regions and a second column region adjacent to each other in said second semiconductor layer, wherein said second column region is laterally arranged between two of said first column regions; 
d) a first sub-column region and a second sub-column region laterally arranged in said second column region and having a depth within said second semiconductor layer, sub-column region and said second sub-column regiona first adjacent one of said first column regions to said second sub-column region, wherein a doping concentration of said second sub-column region decreases in [[a]] said lateral direction from a second adjacent one of said first column regions to said first sub-column region, and wherein said first sub-column region and said second sub-column regionsaid first adjacent one and said second adjacent one of said first column regions in order to increase a breakdown voltage and decrease an on-resistance; 
e) a source region extending from an upper surface of said second semiconductor layer to an internal portion of said second semiconductor layer, wherein said source region comprises said dopants of said first type and is adjacent to sidewalls of said first column regions; and 
f) wherein portions of said second column region is located below said source region.
2. The semiconductor device structure of claim 1, wherein said doping concentrationeach of said first sub-column region and said second sub-column region
3. The semiconductor device structure of claim 1, wherein said doping concentrationeach of said first sub-column region and said second sub-column region
s each comprises a trench extending from a top surface of said second semiconductor layer to an interior of said second semiconductor layer, and wherein said trench is filled by an insulating layer and a gate conductor. 
14. The semiconductor device structure of claim 1, wherein said first sub-column region and said second sub-column region
15. The semiconductor device structure of claim 12, wherein a doping concentration of a region located below said trench decreases in a vertical direction from [[a]] said bottom of said trench to [[a]] said bottom of said second semiconductor layer.
16. The semiconductor device structure of claim 1, wherein said first sub-column region and said second sub-column region
17. The semiconductor device structure of claim 1, wherein said first sub-column region and said second sub-column region
18. The semiconductor device structure of claim 1, further comprising: 
a shielding conductor that is fully surrounded by an insulation layer in each of said first column regions, wherein said insulation layer comprises a stack having at least one oxide layer and at least one nitride layer.
21. The semiconductor device structure of claim 1, wherein each of said first sub-column region and said second sub-column regions a full depth of said second semiconductor layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "each of said first sub-column region and said second sub-column region extends from a same top surface of said second semiconductor layer to at least a full depth of said first column regions, wherein a doping concentration of said first sub-column region decreases in a lateral direction from a first adjacent one of said first column regions to said second sub-column region, wherein a doping concentration of said second sub-column region decreases in said lateral direction from a second adjacent one of said first column regions to said first sub-column region, and wherein said first sub-column region and said second sub-column region have a same dopant type and together laterally extend a full distance between said first adjacent one and said second adjacent one of said first column regions in order to increase a breakdown voltage and decrease an on-resistance; a source region extending from an upper surface of said second semiconductor layer to an internal portion of said second semiconductor layer, wherein said source region comprises said dopants of said first type and is adjacent to sidewalls of said first column regions; and wherein portions of said second column region is located below said source region", as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811